
	

114 S830 IS: LDRD Enhancement Act of 2015
U.S. Senate
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 830
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2015
			Mr. Heinrich (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To increase the maximum percentage of funds available to the Department of Energy for laboratory
			 directed research and development.
	
	
		1.Short title
 This Act may be cited as the LDRD Enhancement Act of 2015.
		2.Increase in cap on funding for laboratory directed research and development
 (a)In generalSection 308 of the Energy and Water Development and Related Agencies Appropriations Act, 2009 (division C of Public Law 111–8; 123 Stat. 626) is amended by striking 8 percent and inserting 10 percent.
 (b)Applicability to national security laboratoriesSection 4811(c) of the Atomic Energy Defense Act (50 U.S.C. 2791(c)) is amended by striking 6 percent and inserting 10 percent. (c)Conforming repealSection 309 of the Energy and Water Development and Related Agencies Appropriations Act, 2014 (division D of Public Law 113–76; 128 Stat. 175) is repealed.
			
